Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on September 15, 2022.
Claims 1-19 are pending in the application.

Examiner’s Note
In order to advance prosecution of the case to allowance, the examiner attempted to contact the Applicant to address remaining issues in the application.  However, the examiner was not able to reach the Applicant at the listed telephone number of 650-335-7643. 

Terminal Disclaimer
The terminal disclaimer filed on September 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,165,860 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/672,270, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The prior-filed application does not support the limitation, “predicting, using the stored historical data, upcoming demand levels on the plurality of load balancers; and determining, based on the predicted upcoming demand levels, whether to add additional load balancers to the distributed computer system.”  The prior-filed application, on paragraph [0024] of the specification, discloses, “The traffic controller 160 may use historical demand data to predict upcoming demand, determine whether additional load balancers 130 should be added to the distributed computing system 100.”  The specification describes predicting, using the stored historical, upcoming demand, and determining, based on the predicted demand, whether to add additional load balancers.  However, the specification does not support predicting upcoming demand levels and the determining based on the predicted upcoming demand levels.
	Accordingly, claims 7 and 19 are not entitled to the benefit of the prior application.

Response to Arguments/Remarks
Priority
The prior-filed application does not support the limitation, “predicting, using the stored historical data, upcoming demand levels on the plurality of load balancers; and determining, based on the predicted upcoming demand levels, whether to add additional load balancers to the distributed computer system.”  
Applicant submitted that paragraph [0024] provides support for paragraph 22. As such, at least paragraph 24 of the specification provides ample support for “predicting, using the stored historical data, upcoming demand levels on the plurality of load balancers.”  Applicant submitted that paragraph [0024] recites predicting upcoming demand levels based on historical demand data.  
In response, the examiner respectfully disagrees that the specification including paragraph [0024] supports predicting, using the stored historical data, upcoming demand levels of the plurality of load balancers (emphasis noted).  There is no mention of “demand levels” or any other language that can be equated to levels in paragraph [0024] or any other part of the specification.   Paragraph [0024] recites in part, “The traffic controller 160 may use historical demand data to predict upcoming demand.”  The specification’s language of “demand data” does not provide support for “demand levels” as “data” does not equate to “levels” and the term “levels” would suggest scaled positions or rankings.   Therefore, while the specification describes predicting, using the stored historical, upcoming demand, and determining, based on the predicted demand, whether to add additional load balancers, the specification does not support predicting upcoming demand levels and the determining based on the predicted upcoming demand levels.

Double Patenting
Claims 1-6, 8-18 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-18 of U.S. Patent No. 11,165,860 in view of Jain et al. US Patent Publication No. 2021/0359945.   The rejection has been withdrawn in view of the terminal disclaimer filed on September 15, 2022, which has been approved.

Claim Rejections - 35 USC § 112
Claims 1-19 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.
Claim 1 was rejected because it was not clear whether “each load balancer” was referring to “each of a plurality of load balancers in a zone” or “each of the plurality of load balancers in the distributed computer system.”  Applicant’s amendment to recite, “each load balancer of the plurality of load balancers” does not overcome the rejection because it is not clear whether “the plurality of load balancers” is referring to “a plurality of load balancers in a zone” or “a plurality of load balancers in a distributed computer system.”  Claim 13 is rejected under a similar rationale as claim 1.
The amendment to claim 8 has addressed the rejection, and accordingly, the rejection of claim 8 has been withdrawn.

Claim Objections
Claims 7 and 19 are objected to because of the following informalities:  
Regarding claim 7, in step of predicting using the stored historical data, “the plurality of load balancers” should be amended to “the plurality of load balancers in the distributed computer system” because the claim discloses that the historical data is regarding the number of received at the load plurality of load balancers in the distributed computer system.  Claim 19 is objected to for the same reason as claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim has been amended to recite, “each load balancer of the plurality of load balancers.”  It is not clear whether “the plurality of load balancers” is referring to “a plurality of load balancers in a zone” or “a plurality of load balancers in a distributed computer system.”  Claims 4 and 6 are rejected under a similar rationale as claim 1.
	Regarding claim 13, the claim has been amended to recite, “each load balancer of the plurality of load balancers.”  It is not clear whether “the plurality of load balancers” is referring to “a plurality of load balancers in a zone” or “a plurality of load balancers in a distributed computer system.”  Claims 16 and 18 are rejected under a similar rationale as claim 13.

Reasons for Allowance
A statement for indication of allowable subject matter was provided in the Office action dated July 6, 2022.  The statement is maintained for this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445